           Case 3:18-cv-01865-RS Document 237 Filed 07/30/19 Page 1 of 3



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID M. MORRELL
     Deputy Assistant Attorney General
 3
     CHRISTOPHER R. REIMER
 4   DANIEL A. SCHIFFER
     Attorneys
 5     United States Department of Justice
       Civil Division
 6     950 Pennsylvania Ave., NW, Room 3615
       Washington, DC 20530
 7     Tel.: (202) 305-3819
 8     Email: daniel.a.schiffer@usdoj.gov
     Attorneys for Defendants
 9                              IN THE UNITED STATES DISTRICT COURT
10               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
11

12    STATE OF CALIFORNIA, et al.,                           Civil Action No. 3:18-cv-01865-RS

13           Plaintiffs,                                     DEFENDANTS’ STATEMENT OF
                                                             NON-OPPOSITION TO PLAINTIFFS’
14    v.                                                     MOTION TO ENTER FINAL
                                                             JUDGMENT AFTER REMAND
15    WILBUR L. ROSS, JR., et al.,
                                                             Dept: 3
16           Defendants.                                     Judge: The Honorable Richard G. Seeborg
                                                             Trial Date:   January 7, 2019
17                                                           Action Filed: March 26, 2018

18
      CITY OF SAN JOSE, et al.,                              Civil Action No. 3:18-cv-02279-RS
19
             Plaintiffs,                                     DEFENDANTS’ STATEMENT OF
20                                                           NON-OPPOSITION TO PLAINTIFFS’
      v.                                                     MOTIONS TO ENTER FINAL
21                                                           JUDGMENT AFTER REMAND
      WILBUR L. ROSS, JR., et al.,
22                                                           Dept: 3
             Defendants.                                     Judge: The Honorable Richard G. Seeborg
23                                                           Trial Date:   January 7, 2019
                                                             Action Filed: March 26, 2018
24

25           Pursuant to Rule 7 of the Federal Rules of Civil Procedure and Civil Local Rule 7-3(b),

26    Defendants United States Department of Commerce, Wilbur L. Ross, Jr., in his official capacity as

27    Secretary of Commerce, the U.S. Census Bureau, and Dr. Steven Dillingham, in his official capacity

28    as the Director of the U.S. Census Bureau, respectfully notify the Court that we do not oppose
                                                         1
      DEFS.’ STATEMENT OF NON-OPPOSITION TO PLS.’ MOT. TO ENTER FINAL J.-Nos. 3:18-cv-1865-RS; 3:18-
                                           cv-2279-RS
        Case 3:18-cv-01865-RS Document 237 Filed 07/30/19 Page 2 of 3



 1   Plaintiffs’ Motions to Enter Final Judgment After Remand filed in the above captioned cases (ECF

 2   No. 236 in Civil Action No. 3:18-cv-01865-RS and ECF No. 225 in Civil Action No. 3:18-cv-02279-

 3   RS).

 4
     Respectfully submitted,
 5

 6   Dated: July 30, 2019                         JOSEPH H. HUNT
                                                  Assistant Attorney General
 7
                                                  DAVID M. MORRELL
 8                                                Deputy Assistant Attorney General

 9                                                /s/ Daniel A. Schiffer
                                                  CHRISTOPHER R. REIMER
10                                                DANIEL A. SCHIFFER

11                                                Attorneys
                                                  United States Department of Justice
12                                                Civil Division
                                                  950 Pennsylvania Ave., NW, Room 3615
13                                                Washington, DC 20530
                                                  Tel.: (202) 305-3819
14                                                Email: daniel.a.schiffer@usdoj.gov

15                                                Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
     DEFS.’ STATEMENT OF NON-OPPOSITION TO PLS.’ MOT. TO ENTER FINAL J.-Nos. 3:18-cv-1865-RS; 3:18-
                                          cv-2279-RS
        Case 3:18-cv-01865-RS Document 237 Filed 07/30/19 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2          I certify that on July 30, 2019, I electronically filed the foregoing with the Clerk of Court
     by using the CM/ECF system, which will deliver a copy to all counsel of record.
 3

 4          Executed on July 30, 2019, at Washington, DC.

 5                                                 By: /s/ Daniel A. Schiffer
                                                   Daniel A. Schiffer
 6                                                 United States Department of Justice
 7                                                 Civil Division

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
     DEFS.’ STATEMENT OF NON-OPPOSITION TO PLS.’ MOT. TO ENTER FINAL J.-Nos. 3:18-cv-1865-RS; 3:18-
                                          cv-2279-RS
